UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-7259 Southwest Airlines Co. (Exact name of registrant as specified in its charter) TEXAS 74-1563240 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) P.O. Box 36611 Dallas, Texas 75235-1611 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(214) 792-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Number of shares of Common Stock outstanding as of the close of business on April 23, 2012:767,684,913 1 TABLE OF CONTENTS TO FORM 10-Q Part I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheet as of March 31, 2012 and December 31, 2011 Condensed Consolidated Statement of Comprehensive Income for the three months ended March 31, 2012 and 2011 Condensed Consolidated Statement of Cash Flows for the three months ended March 31, 2012 and 2011 Notes to Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II – OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits SIGNATURES EXHIBIT INDEX 2 SOUTHWEST AIRLINES CO. FORM 10-Q Part I – FINANCIAL INFORMATION Item 1. Financial Statements Southwest Airlines Co. Condensed Consolidated Balance Sheet (in millions) (unaudited) March 31, 2012 December 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts and other receivables Inventories of parts and supplies, at cost Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, at cost: Flight equipment Ground property and equipment Deposits on flight equipment purchase contracts Less allowance for depreciation and amortization Goodwill Other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Air traffic liability Current maturities of long-term debt Total current liabilities Long-term debt less current maturities Deferred income taxes Deferred gains from sale and leaseback of aircraft 72 75 Other noncurrent liabilities Stockholders' equity: Common stock Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost ) ) Total stockholders' equity $ $ See accompanying notes. 3 Southwest Airlines Co. Condensed Consolidated Statement of Comprehensive Income (in millions, except per share amounts) (unaudited) Three months ended March 31, OPERATING REVENUES: Passenger $ $ Freight 37 31 Other Total operating revenues OPERATING EXPENSES: Salaries, wages, and benefits Fuel and oil Maintenance materials and repairs Aircraft rentals 88 46 Landing fees and other rentals Depreciation and amortization Acquisition and integration 13 17 Other operating expenses Total operating expenses OPERATING INCOME 22 OTHER EXPENSES (INCOME): Interest expense 40 43 Capitalized interest (5
